Case 19-01366-LT11 Filed 03/13/19 Entered 03/13/19 11:11:05 Doc1 Pg.1of4

Fill in this information to identify the case:

United States Bankruptcy Court for the:

Southern District of CA 449224 Os

(State)
Case number (if known): | ~ | 30 Chapter 11

 

L} Check if this is an
amended filing

 

Official Form 205
Involuntary Petition Against a Non-Individual 412/15

Use this form to begin a bankruptcy case against a non-individual you allege to be a debtor subject to an involuntary case. If you want to begin
a case against an individual, use the Involuntary Petition Against an Individual (Official Form 105). Be as complete and accurate as possible. if
more space is needed, attach any additional sheets to this form. On the top of any additional pages, write debtor’s name and case number (if
known).

 

Identify the Chapter of the Bankruptcy Code Under Which Petition Is Filed

 

1. Chapter of the Check one:
Bankruptcy C:
ankruptcy Code C) Chapter 7

u Chapter 11

Identify the Debtor

 

2. Debtor’s name JTA Real Estate Holdings, LLC

 

3. Other names you know
the debtor has used in
the last 8 years

 

 

 

Include any assumed
names, trade names, or
doing business as names.

 

4. Debtor’s federal
Employer Identification “I Unknown

 

 

 

 

 

 

 

 

 

 

 

 

 

Number (EIN
EIN) 26-36261 57
EIN
5. Debtor’s address Principal place of business Mailing address, if different
2445 Morena Blvd. 1250 Comstock Street
Number Street Number Street
#710037
Ste. 205 P.O. Box :
San Diego CA 92110 San Diego CA 92171
City State ZIP Code City State ZIP Code i
Location of principal assets, if different from |
principal place of business
San Diego
County Number Street
City State ZIP Code

Official Form 205 Involuntary Petition Against a Non-Individual page 4
Case 19-01366-LT11 Filed 03/13/19 Entered 03/13/19 11:11:05 Doc1 Pg. 2o0f4

Debtor JTA Real Estate Holdings, LLC Case number (if known),

Name

 

6. Debtor’s website (URL)

 

 

7. Type of debtor

| Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
L.] Partnership (excluding LLP)
C1 Other type of debtor. Specify:

 

 

8. Type of debtor’s
business

9. To the best of your
knowledge, are any
bankruptcy cases
pending by or against
any partner or affiliate
of this debtor?

10. Venue

Check one:

C) Health Care Business (as defined in 11 U.S.C. § 101(27A))
OQ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
C Railroad (as defined in 11 U.S.C. § 101(44))

() Stockbroker (as defined in 11 U.S.C. § 101(53A))

QO Commodity Broker (as defined in 11 U.S.C. § 101(6))

Q) Clearing Bank (as defined in 11 U.S.C. § 781(3))

ws None of the types of business listed.

C) Unknown type of business.

LI No

W Yes. Debtor Christopher D. & Nereida |. Dougherty Relationship Controlling Member

District SO. Dist. of Cal. Date filed 10/9/2018 Case number, if known_18-06051-LT 11
MM/DD /YYYY

Debtor Relationship

District Date filed Case number, if known,
MM/DD/ YYYY

Report About the Case

Check one:

(J Over the last 180 days before the filing of this bankruptcy, the debtor had a domicile, principal place of
business, or principal assets in this district longer than in any other district.

Yi A bankruptcy case concerning debtor’s affiliates, general partner, or partnership is pending in this district.

 

11. Allegations

Each petitioner is eligible to file this petition under 11 U.S.C. § 303(b).
The debtor may be the subject of an involuntary case under 11 U.S.C. § 303(a).

At least one box must be checked:

4 The debtor is generally not paying its debts as they become due, unless they are the subject of a bona
fide dispute as to liability or amount.

L) within 120 days before the filing of this petition, a custodian, other than a trustee, receiver, or an
agent appointed or authorized to take charge of less than substantially all of the property of the
debtor for the purpose of enforcing a lien against such property, was appointed or took possession.

 

12. Has there been a
transfer of any claim
against the debtor by or
to any petitioner?

 

Wi No

Cl Yes. Attach all documents that evidence the transfer and any statements required under Bankruptcy
Rule 1003(a).

 

Official Form 205

Involuntary Petition Against a Non-Individual page 2

 
Case 19-01366-LT11 Filed 03/13/19 Entered 03/13/19 11:11:05 Doc1 Pg. 30f4

 

 

 

 

 

 

 

 

 

Debtor JTA Real Estate Holdings, LLC Case number (if known)
Name
13. Each petitioner's claim Name of petitioner Nature of petitioner’s claim Amount of the claim
above the value of
any lien
Christopher Dougherty Compensation owed (est.) $___ 35,000.00
$
$
Total of petitioners’ claims $ 35,000.00
If more space is needed to list petitioners, attach additional sheets. Write the alleged debtor's name and the case number, if known, at
the top of each sheet. Following the format of this form, set out the information required in Parts 3 and 4 of the form for each
additional petitioning creditor, the petitioner’s claim, the petitioner's representative, and the petitioner's attorney. Include the
statement under penaity of perjury set out in Part 4 of the form, followed by each additional petitioner's (or representative’s) signature,
along with the signature of the petitioner's attorney.

 

rare a: | Request for Relief

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

: Petitioners request that an order for relief be entered against the debtor under the chapter of 11 U.S.C. specified in this petition. If a
! petitioning creditor is a corporation, attach the corporate ownership statement required by Bankruptcy Rule 1010(b). If any petitioner is a
foreign representative appointed in a foreign proceeding, attach a certified copy of the order of the court granting recognition.

| have examined the information in this document and have a reasonable belief that the information is true and correct.

Petitioners or Petitioners’ Representative Attorneys

Name and mailing address of petitioner

Christopher Dougherty

Name Printed name

 

 

 

1875 Erie Street

Firm name, if any
Number Street

 

 

 

 

 

 

 

 

San Diego CA 92110

City State iP Code Number Street

Name and mailing address of petitioner's representative, if any City State ZIP Code
Contact phone Email

Name
Bar number

Number Street
State

 

City State ZIP Code

 

| declare under penalty of perjury that the foregoing is true and correct.

Executed on 03/12/2019 x
MM /DOJ/YYYY

 

Signature of attorney

    

 

Signature of ner or representative, includingWeppasentative's title Date signed
MM /DD /YYYY

 

Official Form 205 involuntary Petition Against a Non-Individual page 3

 
Case 19-01366-LT11 Filed 03/13/19 Entered 03/13/19 11:11:05

Doc1 Pg.4o0f4

 

Debtor JTA Real Estate Holdings, LLC Case number (if known),

Name

 

 

 

Name and mailing address of petitioner

 

 

Name Printed name

 

Firm name, if any

 

Number Street

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

City State ZIP Code Number Street
: tae . 2 it State ZIP Code
Name and mailing address of petitioner's representative, if any City
Contact phone Email
Name
Bar number
Number Street
State
City State ZIP Code
| declare under penalty of perjury that the foregoing is true and correct.
Executed on x
MM / DD /YYYY .
Signature of attorney
Date signed
Signature of petitioner or representative, including representative's title MM /DD /YYYY
Name and mailing address of petitioner
Name Printed name
Firm name, if any
Number Street
City State ZIP Code Number Street
a tae ae i tat
Name and mailing address of petitioner’s representative, if any City State ZIP Code
Contact phone Email
Name
Bar number
Number Street
State
City State ZIP Code
| declare under penalty of perjury that the foregoing is true and correct.
Executedon x
MM /DD /YYYY Signature of attorney
Date signed
Signature of petitioner or representative, including representative's title MM /DD /YYYY
Official Form 205 Involuntary Petition Against a Non-Individual page 4
